DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7, 9, 11, 12, 14, 18, 23, 28, 30, 33, 35, 37 and 39-41 are pending and under examination.

Election/Restrictions
Applicant’s election without traverse of the species, peptides, in the reply filed on 29 July 2021 is acknowledged. Claim 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
Claims 1, 3-5, 7, 9, 11, 12, 14, 18, 23, 28, 30, 33, 35 and 37 are under examination.


Claim Objections
Claim 11 is objected to because of the following informalities: The claim refers to “Table A” however, the claims should recite the relevant material from Table A in the claims for clarity. MPEP states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP  § 608.01(m).” Given the concise information for BAD protein phosphorylation in Figures 5 and 9, as well as the finite list of genes listed in Table 3, it appears there is a practical way to define the information in Table 3, Figure 5, and figure 9 in the absence of reference to the figures and table. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 11, 12, 14, 18, 23, 28, 30, 33, 35 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas, “identifying one or more tumor-specific gene fusions from patient data”, “identifying one or more fusion-derived neoantigens, wherein the fusion-derived neoantigen comprises amino acid sequences corresponding to one or more tumor-specific gene fusions”, obtaining information relating to interaction between fusion-derived neoantigens with one or more HLA alleles” and “selecting at least one fusion-derived neoantigen for the therapeutic fusion-specific vaccine library” which are not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.
	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “identifying one or more tumor-specific gene fusions from patient data”, “identifying one or more fusion-derived neoantigens, wherein the fusion-derived neoantigen comprises amino acid sequences corresponding to one or more tumor-specific gene fusions”, obtaining information relating to interaction between fusion-derived neoantigens with one or more HLA alleles” and “selecting at least one fusion-derived neoantigen for the therapeutic fusion-specific vaccine library”.  These limitations encompasses mathematical equations or graphs which could be used to analyzing a library of fusion-specific vaccines that correspond to the tumor-specific gene-fusions and then selecting an appropriate fusion-specific vaccine.  Analyzing a library of fusion-specific vaccines, wherein each fusion-specific vaccine in the library comprises one or more fusion-derived neoantigens having a nucleic acid sequence and/or an amino acid sequence corresponding to one or more  pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into a practical application of the identifying, obtaining and selecting steps. The limitation “wherein the fusion-specific vaccine is administered once to the cancer patient or wherein the cancer patient is treated with two or more doses of the fusion-specific vaccine” does not clearly state that the vaccine is to be administered. Inserting the limitation “further comprising administering the fusion-specific vaccine” would obviate the rejection under 35 USC 101. 
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The method steps of “identifying one or more tumor-specific gene fusions from patient data”, “identifying one or more fusion-derived neoantigens, wherein the fusion-derived neoantigen comprises amino acid sequences corresponding to one or more tumor-specific gene fusions”, obtaining information relating to interaction between fusion-derived neoantigens with one or more HLA alleles” and “selecting at least one fusion-derived neoantigen for the therapeutic fusion-specific vaccine library”,
“wherein the fusion-specific vaccine comprises one or more peptides that bind to one or more HLA alleles of the cancer patient with an IC50 less than 500 nM”, wherein the fusion-specific vaccine comprises one or more peptides having 4-100 or more amino acids”, “wherein the fusion-specific vaccine comprises one or more peptides having a 
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 30 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites the limitation “the peptide having a concentration of 100 ng - 10 mg”.  The term “100 ng - 10 mg” recites an amount and not a concentration. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-5 and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The claims are drawn to a method of constructing a de nova therapeutic fusion-specific vaccine for a cancer patient, the method comprising:
a) determining the presence of one or more tumor-specific gene fusions in a biological
sample from the cancer patient;
b) obtaining information relating to one or more HLA alleles of the cancer patient;
c) constructing at least one fusion-specific vaccine as the de nova therapeutic fusion-specific vaccine for the cancer patient by constructing the fusion-specific vaccine comprising one or more fusion-derived neoantigens that
i) correspond to one or more tumor-specific gene fusions of the cancer patient, and
ii) bind one or more HLA alleles of the cancer patient,
further comprising administering the therapeutic fusion-specific vaccine to the cancer patient.
It has been interpreted that one of skill in the art cannot construct and administer a fusion-derived neoantigenic peptide without knowing what the amino acid structure of that peptide is.  It is not clear how one can make and administer a peptide without knowing the amino acid structure of that peptide. It also have been interpreted that a vaccine comprising gene-fusion neoantigenic peptides be capable of inducing an immune response in a patient. The definition of vaccine in the online Merriam-Webster on-line dictionary is a preparation that is administered (as by injection) to stimulate the body's immune response against a specific infectious agent or disease. Thus, it is the Examiner’s contention that if a cancer-specific peptide does not satisfy the written description requirement under 35 U.S.C. § l 12(a), then a method of making and administering the mutated peptide would not satisfy the written description requirement under 35 U.S.C. § l 12(a). Furthermore, for an administered peptide to satisfy the written description requirement it should be functional, ie induce a T cell response.
The specification discloses a list of fusions used as neoantigens in anti-cancer vaccines (Table 1). The specification disclose the detection of 308 fusion candidates were detected in samples from 34 follicular lymphoma transcriptome samples from two databases with 149 of the fusion candidates found in more than one samples (Example 
The steps of constructing the fusion-specific vaccine comprising one or more fusion-derived neoantigenic peptides that correspond to one or more tumor-specific gene fusions of the cancer patient, and bind one or more HLA alleles of the cancer patient and further administering the therapeutic fusion-specific vaccine to the cancer patient have been interpreted as being a practical application of the judicial exceptions of determining the presence of one or more tumor-specific gene fusions in a biological sample from the cancer patient and obtaining information relating to one or more HLA alleles of the cancer patient. It has been interpreted that methods for constructing the fusion-specific vaccine comprising one or more fusion-derived neoantigenic peptides would require knowledge of the amino acid structure of the peptides, which were would be identified using an algorithm based on sequencing the nucleic acid of the subject’s tumor cell. Although the specification discloses neoantigenic peptide epitopes using algorithms for known frameshift mutations, the claims encompass all fusion-based 
The art discloses that putative epitopes can be predicted using a computer to scan the sequence of the gene (antigen) for amino acid sequences that contain a "motif” or a defined pattern of amino acid residues associated with a particular MHC (HLA) allele. (See, e. g., Englehard (1994) Annu. Rev. Immunol. 12: 181, IDS; Rammenesee et al. (1993) Annu. Rev. Immunol. 11: 213, IDS). The "predicted" epitope sequences can then be synthesized and tested. Although many epitope sequences have been "predicted" from scanning full-length protein sequences  by "motif', upon testing in standard functional assays, the vast majority of these "predicted" epitopes failed to be immunogenic (Burch WO 03/084467, published 16 October 2003, IDS).  
Wang et al (US Pat. 5,840,839, issued Nov. 24, 1998, IDS) teach at column 19 that finding a peptide that binds to a MHC molecule and stimulates immune response is not a trivial matter.  The ‘839 patent at column 19, lines 53 to 67 teaches that structure of a T cell epitope that stimulates immune response in context of MHC molecules is unpredictable in the current state of art.  The ‘839 patent at columns 19-20, and Table 1 teaches that the various candidate T cell epitopes selected based on theoretical binding motif of one class of MHC molecule, i.e. HLA-A31 do not work when they are experimentally tested as shown in Table 1.  Hacohen et al (US 2011/0293637, published 1 December 2011, IDS) discloses that 1 out of 17 neoantigenic peptides with binding scores of less than 1000 nM that are derived from genes with validated expression in tumor cells induced IFNγ secretion in T cells against autologous dendritic cells pulsed with the neoantigenic peptide (Example 4).
This suggests that theoretically selected T cell binding motifs have to be tested experimentally in order to determine whether they are actually T cell epitopes or not.
One could only identify the amino acid structures of cancer neoantigen peptides in other cancer patients by sequencing the genome, exomes or transcriptomes from the other patients and using algorithms to determine candidate cancer neoantigen peptides. It has been interpreted that one of ordinary skill in the art would not be in possession of the cancer neoantigen peptides to be used in a subject-specific cancer neoantigen peptide vaccine from all cancer patients by knowing the structure of cancer neoantigen 
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Furthermore, it has been interpreted that knowledge of the specific MHC molecules of the subject does not sufficiently identify the amino acid structure of the peptide. This is similar to what was indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). 
The specification does not provide adequate written description of the claimed genus of fusion-specific neoantigenic peptides that are capable of functioning in a vaccine.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of nucleic acids encoding novopeptides in an individual that is capable of functioning in a vaccine.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of fusion-specific neoantigenic peptides. The genus of fusion-specific neoantigenic peptides in an individual are claimed by function, the capability of functioning in a vaccine. Thus the fusion specific neoantigens are claimed by their capability of inducing an immune response in a cancer patient. The specification does disclose art which demonstrated fusion-specific neoantigenic peptides from four gene fusions.  However, the specification does not appear to disclose any fusion-derived neoantigenic peptides that are capable of inducing an immune response in a cancer patient that were not already known to be immunogenic. Thus, out of an unknown and likely very large number of gene-fusion neoantigenic peptides capable of being used in a vaccine, the specification only discloses gene-fusion neoantigenic peptides from a handful of gene fusions capable of being used in a vaccine that were already known in the art.
 The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613. 
	
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of fusion-specific neoantigenic peptides, per Lilly by structurally describing a representative number of fusion-specific neoantigenic peptides that are capable of functioning in a vaccine, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of fusion-specific neoantigenic peptides that are capable of functioning in a vaccine that satisfies either the Lilly or Enzo standards.  The specification does disclose art which demonstrated fusion-specific neoantigenic peptides from four gene fusions.  However, the specification does not appear to disclose any fusion-derived neoantigenic peptides that are capable of inducing an immune response in a cancer patient that were not already known to be immunogenic. Thus, out of an unknown and likely very large number of gene-fusion neoantigenic peptides capable of being used in a vaccine, the specification only discloses gene-fusion neoantigenic peptides from a handful of gene fusions capable of being used in a vaccine that were already known in the art. The specification 
Thus, the specification does not provide an adequate written description of the genus of fusion-specific neoantigenic peptides that is required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9, 11, 12, 14, 18, 23, 28, 30, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2015/0079119, published 19 March 2015, IDS), Hacohen et al (US 2011/0293637, published 1 December 2011, IDS) and Vitiello (US 2015/0140041, published 21 May 2015, IDS) in view of  Chiang et .  
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (paragraph 52). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (paragraph 50). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). Johnston discloses that fusion-derived peptides induced CTL that were capable of killing tumor cells (Example 10).  Johnston further disclose that the administration of fusion-derived peptides resulted in tumor regression (Example14). Johnston disclose peptides based on fusions which would encompass some of the peptides in Table A (Figures 2a to 2g). Johnston disclose that nonsense proteins tend to be very immunogenic and are expressed predominantly (if not exclusively) in tumor cells, FS-derived antigens are ideal vaccine candidates (paragraph 34). Johnston disclose that these will lead to the production of novopeptides since the junction points will be new peptide sequence (Id). Johnston discloses novopeptide expression databases that comprise frameshift novopeptides (paragraphs 38, 40, 43, 51-60). It has been interpreted that a database comprising frameshift novopeptides is equivalent to a peptide library that comprises fusion-specific neoantigen peptide corresponding to recurrent tumor-specific gene fusions. Johnston also disclose monitoring tumor growth following administration of the vaccine (page 69, lines 9-12; Figures 4-65). 
Hacohen discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose peptides from BCR-ABL mutations (paragraphs 30, 31, 44, 45, 100; Fig 11). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen discloses treating patients with Hacohen disclose selecting peptides 
Vitiello disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). Vitiello disclose monitoring the patient throughout the course of therapy (paragraph 102).
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patients MHC based on the gene fusions and administering the peptides to the patient. Furthermore, Johnston, Hacohen and Vitiello all disclose databases comprising neoantigenic peptides which include peptides based on gene fusions. 
Neither Johnston, Hacohen nor Vitiello disclose constructing a fusion-specific library.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently 
One of ordinary skill in the art would have been motivated to apply Diehn’s method for analyzing a library of fusion-specific nucleic acid sequences and/or an amino acid sequences corresponding to one or more tumor-specific gene fusions to Johnston, Hacohen and Vitiello’s methods for selecting peptides based on parameters such as the specific MHC of the patient to because Diehn, Johnston, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions,  have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen and Vitiello the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Hacohen and Vitiello’s methods for selecting peptides based on parameters such as the specific MHC of the patient with Diehn’s method for analyzing a library of fusion-specific amino acid sequences corresponding to one or more tumor-specific gene fusions to have a method for constructing a therapeutic fusion-specific vaccine library for a cancer patient, the method comprising identifying one or more tumor-specific gene fusions from patient data, identifying one or more fusion-derived neoantigens, wherein the fusion-derived neoantigen comprises amino acid sequences 
selecting at least one fusion-derived neoantigen for the therapeutic fusion-specific vaccine library and further administering the therapeutic fusion-specific vaccine to the cancer patient.
Furthermore, it would have been obvious to match a preexisting plurality of peptides representing common recurrent tumor-specific gene fusions to a patient's HLA alleles and tumor-specific gene fusions. Chiang disclose matching between a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77). Chiang disclose that the panel of antigens assayed for in practicing the method disclosed herein is assembled from more commonly expressed tumor antigens for which targeting immunotherapeutics are on the market (paragraph 87). Although Johnston concerns neoantigenic peptides while Chiang concerns overexpressed tumor antigens, the concept is the same. Both Johnston and Chiang disclose having peptides available for vaccination prior to screening the patient for tumor antigens. Thus, constructing a therapeutic fusion-specific library prior to administering at least one fusion-derived neoantigenic peptide for the therapeutic fusion-specific vaccine library


Summary
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642